                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RONALD JOSEPH BILINSKI,

                          Plaintiff,
                                                                  CIVIL ACTION
                                                                  NO. 16-02728
              v.


    WILLS EYE HOSPITAL, et al.,
                    Defendant.


PAPPERT, J.                                                           September 24, 2019

                                        MEMORANDUM

        Ronald Bilinski sued Dr. Samuel Houston, Wills Eye Hospital and

Retinovitreous Associates alleging various tort claims under Pennsylvania law,

primarily that Houston negligently and with total disregard to his safety operated on

his right eye without his consent. Each Defendant moved to dismiss some of Bilinski’s

claims, and the Court grants in part and denies in part each Motion to Dismiss.

Houston and Retinovitreous Associates also filed a motion for summary judgment,

which the Court summarily denies without prejudice because it is premature.

                                                  I
        In June of 2014, Bilinski scheduled an appointment at Wills Eye Hospital

(“Hospital”).1 His appointment was with Dr. David Reed “for a follow-up evaluation on

his left eye and to get cleared for cataract glasses.” (Am. Compl. ¶ 8, ECF No. 138.)




1       Bilinski sued Wills Eye Hospital, Wills Eye Institute, Wills Eye Ophthalmology Clinic, Inc.,
and Wills Eye Foundation. See (Am. Compl. ¶ 2, ECF No. 138). Neither Bilinski nor these
Defendants distinguish among the various entities. See, e.g., (id.); (Hosp. Mem. in Supp. of Mot. to
Dismiss p. 4, ECF No. 140). For simplicity’s sake, the Court refers to the various Wills Defendants
as “the Hospital.”

                                                  1
Bilinski says that he had neither experienced nor “mentioned any issues with his right

eye to Dr. Reed or any other doctor in the months” before his appointment. (Id. at

¶ 20.)

         When Bilinski arrived at the Hospital, he met with Dr. Houston instead of Dr.

Reed, who was unavailable. See (id. at ¶¶ 10–11). At that time, “Houston was a

Vitreoretinal Procedure Fellow” at the Hospital, (id. at ¶ 13), and an employee of

Retinovitreous Associates, see (id. at ¶ 7).2 Houston had neither treated nor met

Bilinski before. See (id. at ¶ 10–11).

         During the appointment, Bilinski allegedly told Houston that “nothing was

wrong with his eyes at that time.” (Id. at ¶ 15.) But after looking at Bilinski’s right

eye, Houston allegedly “exclaimed, ‘Oh, oh, oh,’” (id. at ¶ 21), and insisted that Bilinski

follow him to another room, see (id. at ¶¶ 22, 23). When Bilinski declined to do so,

Houston “physically grabbed Mr. Bilinski’s hand and pulled him into another room.”

(Id. at ¶ 25.) Bilinski claims that Houston then “negligently performed a laser

procedure” on his right eye against Bilinski’s wishes and without explaining the

procedure or its potential complications. (Id. at ¶¶ 27–28, 31.)

         The procedure allegedly left Bilinski “in physical pain and shaking,” (id. at ¶ 30),

and with deteriorated vision in his right eye, see (id. at ¶ 36). In fact, Bilinski says that

his “right eye [has] never regained the level of vision it had before the procedure.” (Id.

at ¶ 50.) As a result, Bilinski claims that he is blind in his right eye—legally blind




2       At times, Bilinski refers to Retinovitreous Associates as “Mid-Atlantic Retina.” See, e.g.,
(Am. Compl. ¶ 4). The Court follows the parties’ lead and treats Retinovitreous Associates and Mid-
Atlantic Retina as a single entity that—as the Defendants seem to concede—employed Houston. See
(Houston & RA Mem. in Supp. of Mot. to Dismiss pp. 7–9, ECF No. 139).

                                                 2
overall because that was his good eye—and suffers lingering physical, mental and

emotional harm from the operation. See (id. at ¶¶ 51–52).

       Bilinski’s Amended Complaint alleges in Count I that Houston committed a

medical battery by performing the “laser procedure on [his] right eye” without consent.

(Id. at ¶ 56.) Count II contends that Houston’s negligence in performing the procedure

caused “severe and permanent” harm. (Id. at ¶ 60.) Bilinski alleges in Count III that

Houston’s conduct amounted to gross negligence, and Count IV asserts against Houston

a lack-of-informed-consent claim. See (id. at ¶¶ 62, 66–70). As for the Hospital and

Retinovitreous Associates, Bilinski advances theories of agency (Count V) and vicarious

liability (Count VI) to hold them liable for Houston’s conduct. See (id. at ¶¶ 71–83). He

asks for compensatory and punitive damages on all counts.

       Each Defendant moves to dismiss certain parts of the Amended Complaint.

They all move to dismiss Bilinski’s gross-negligence claim in Count III and his request

for punitive damages on all counts. See (Houston & RA Mot. to Dismiss ¶ 20, ECF No.

139); (Hosp. Mot. to Dismiss pp. 14–15, ECF No. 140). Retinovitreous Associates and

the Hospital move to dismiss the agency and vicarious-liability claims in Counts V and

VI as those counts relate to Bilinski’s medical-battery and lack-of-informed-consent

claims. See (id. at 9–12); (Houston & RA Mot. to Dismiss ¶ 22). No Defendant moves to

dismiss Count II.

                                             II
       To avoid dismissal under Federal Rule of Civil Procedure 12(b)(6), a complaint

must “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads facts from

which the Court can infer “that the defendant is liable for the misconduct alleged.”

                                             3
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Though this “plausibility standard is not

akin to a ‘probability requirement,’” it demands “more than a sheer possibility that a

defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

       Assessing plausibility under Twombly and Iqbal is a three-step process. See

Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Step one is to “take

note of the elements the plaintiff must plead to state a claim.” Id. (alterations omitted)

(quoting Iqbal, 556 U.S. at 675). Next, the Court “should identify allegations that,

‘because they are no more than conclusions, are not entitled to the assumption of

truth.’” Id. (quoting Iqbal, 556 U.S. at 679). Finally, for all “well-pleaded factual

allegations, the court should assume their veracity,” draw all reasonable inferences

from them “and then determine whether they plausibly give rise to an entitlement to

relief.” Id. (alterations omitted) (quoting Iqbal, 556 U.S. at 679). If the well-pleaded

facts do not nudge the “claims across the line from conceivable to plausible,” the Court

must dismiss the complaint. Twombly, 550 U.S. at 570.

                                            III
                                             A
       In Pennsylvania, physicians “must obtain informed consent from a patient before

performing a surgical or operative procedure.” Montgomery v. Bazaz-Sehgal, 798 A.2d

742, 748 (Pa. 2002) (quoting Morgan v. MacPhail, 704 A.2d 617, 619 (Pa. 1997)).

Operating on a patient who has not given her informed consent is actionable as a lack-

of-informed-consent claim. It is also a medical battery, which, unlike traditional

battery, requires no proof that the physician intended “to harm the patient.” Cooper ex

rel. Cooper v. Lankenau Hosp., 51 A.3d 183, 91 (Pa. 2012). A medical facility ordinarily

“cannot be held liable for a physician’s failure to obtain informed consent” or the


                                             4
resulting medical battery because it is the physician’s duty to obtain informed consent

and “a medical facility lacks the control over the [way] the physician performs [that]

duty.” Shinal v. Toms, 162 A.3d 429, 453 (Pa. 2017) (second quotation quoting Valles v.

Albert Einstein Med. Ctr., 805 A.2d 1232, 1239 (Pa. 2002)).

       Here, however, Bilinski alleges that “Houston was a Vitreoretinal Procedure

Fellow” at the Hospital. (Am. Compl. ¶ 13). As a Fellow, Houston’s employment status

is unclear and may be more akin to that of a trainee or student than an ordinary

physician. Cf. Wills Eye Hosp. v. Pa. Labor Relations Bd., 328 A.2d 539, 541 (Pa. 1974)

(characterizing “residents and clinical fellows” as trainees or students rather than

ordinary employees); Haskins v. Temple Univ. Heath Scis. Ctr., 829 F.2d 437, 438–39

(3d Cir. 1987) (same). If so, the Hospital may have had a duty to control Houston and

ensure that he obtained Bilinski’s informed consent before performing the operation.

To the extent that discovery proves otherwise, the Hospital may renew at summary

judgment its argument that, as a medical facility, it cannot be vicariously liable for the

medical-battery and lack-of-informed-consent claims against Houston.

       The same is not true for Retinovitreous Associates. Bilinski never alleges that

Houston’s role at Retinovitreous Associates was anything but that of an ordinary

physician. Absent any alleged facts suggesting otherwise, Retinovitreous Associates

cannot be held liable for Houston’s alleged medical battery or failure to obtain informed

consent. See Valles, 805 A.2d at 1239. The Court dismisses all medical-battery and

lack-of-informed-consent claims against Retinovitreous Associates accordingly.

                                            B
       Though they share the same basic elements, gross negligence and ordinary

negligence are distinct. See Feleccia v. Lackawanna College, --- A.3d ----, 2019 WL

                                             5
3917069, at *12 (Pa. Aug. 20, 2019). The key difference is that the former requires “an

‘extreme departure’ from the standard of care, beyond that required to establish

ordinary negligence.” Id. at *13 (quoting Royal Indem. Co. v. Sec. Guards, Inc., 255 F.

Supp. 2d 497, 505 (E.D. Pa. 2003)).

       Houston and Retinovitreous Associates argue that Bilinski’s “claim for gross

negligence should be dismissed because it is not a separate cause of action.” (Houston

& RA Mot. to Dismiss ¶ 21.) That is incorrect. See Feleccia, 2019 WL 3917069, at *13

(holding that a liability waiver precluded claims of ordinary negligence but not “claims

of gross negligence”). For its part, the Hospital argues for dismissal because it says

that “the Amended Complaint is completely devoid of any specific allegations with

regard to punitive damages or gross negligence.” (Hosp. Mot. to Dismiss pp. 14–15.)

Admittedly, Bilinski does not allege that the Hospital itself was grossly negligent, but

his Amended Complaint has enough facts to support a gross-negligence claim against

Houston. See, e.g., (Am. Compl. ¶¶ 19–30). And the Hospital offers no reason why it is

not vicariously liable for Houston’s conduct. See Valles, 805 A.2d at 1239 (“As a general

rule, a master may be held liable for acts of the servant when those acts are committed

during the course of his employment and within the scope of his authority.”). For those

reasons, the Court denies each Defendant’s Motion to Dismiss Count III.

                                            C

       Bilinski seeks punitive damages on all counts. See (Am. Compl. at p. 14).

Punitive damages are available to remedy a “health care provider’s willful or wanton

conduct or reckless indifference to the rights of others.” Pa. Stat. and Cons. Stat.

§ 1303.505(a) (2002). “A showing of gross negligence is insufficient to support an award



                                            6
of punitive damages.” Id. § 1303.505(b). For “a health care provider who is only

vicariously liable for the actions of its agent that caused the injury,” punitive damages

are unavailable unless the provider “knew of and allowed the conduct by its agent that

resulted in the award of punitive damages.” Id. § 1303.505(c).

       The Amended Complaint alleges facts that, if proved, support an award of

punitive damages against Houston but not the Hospital or Retinovitreous Associates.

Bilinski alleges that Houston forcibly pulled him into another room and then, without

explanation or consent, operated on a well-functioning eye with a machine lacking the

proper lens. See (Am. Compl. ¶¶ 19–30). Taken as true, those allegations allow a

reasonable inference that Houston acted with reckless indifference to Bilinski’s rights

and well-being. As to the medical facilities, however, Bilinski neither alleges nor offers

any facts suggesting that they “knew of and allowed” Houston’s conduct. Pa. Stat. and

Cons. Stat. § 1303.505(c) (2002).

                                             IV
       The Court denies Houston and Retinovitreous Associates’ Motion for Summary

Judgment without prejudice. Granting summary judgment before discovery is complete

“is rarely justified.” Shelton v. Bledsoe, 775 F.3d 554, 568 (3d Cir. 2015). It is entirely

unjustified here. Discovery has not even begun, and, in any event, a lack of expert

testimony is not necessarily fatal to any of Bilinski’s claims.

       An appropriate Order follows.



                                                         BY THE COURT:


                                                         /s/ Gerald J. Pappert
                                                         GERALD J. PAPPERT, J.

                                             7
